Citation Nr: 1529666	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-45 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The appellant alleges that he had recognized guerrilla service.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have the required military service for eligibility for benefits under the laws administered by VA and, thus, denied the application for a one-time payment from the Filipino Veterans Equity Compensation Fund.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In an August 2012 decision, the Board denied basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision (located in VBMS), the Court reversed the finding that the VCAA is inapplicable to the appellant's claim, vacated the Board's August 2012 decision, and remanded the matter for further proceedings consistent with the Memorandum Decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The RO requested service verification on two occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time.

The Court has taken judicial notice of a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) that purported to transfer "responsibility for providing reference services on the collection of Philippine Army files and archives buildings" to NARA indefinitely, and determined that it was unclear whether the MOA assigned NARA the authority to make administrative determinations verifying service, or assigned NARA the duty to act simply as a reference librarian.  The Court found that the ambiguity in the MOA precluded it from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, the National Personnel Records Center (NPRC).  The Court held that, absent evidence of a statutorily delegated duty, 
38 C.F.R. § 3.203(c) required verification of service from the relevant service department, which the Court further identified as the Department of the Army.  Tagupa v. McDonald, 27 Vet. App. 95 (2014). 

Because the Court has interpreted that verifications of service issued by NPRC do not meet the verification of service criteria of 38 C.F.R. § 3.203(c), as reflected by the Court's December 2014 Memorandum Decision in this case citing Tagupa, this case will be remanded for verification of service by the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Department of the Army and request verification of the appellant's service based on the assertion that he served as a recognized guerrilla from October 1943 to October 1945, and from October 1945 to January 1946.

Provide the Department of the Army with copies of the relevant records in the claims file/electronic record in connection with this request.  The request should include all dates reported for the appellant's claimed service, and any unit in which he claims to have served.  The response from the Department of the Army should be added to the claims file.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal.  If the determination remains adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


